Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al (US 10310499).

Regarding claim 1, Brady et al disclose an apparatus comprising:
a processor (Fig. 2B, #252); and 
a memory storing a computer program (Fig. 2B, #254), which when executed by the processor, causes the processor to perform operations including: 
determining whether or not a self-driving vehicle that transfers an object to a predetermined location (Fig. 12A, #1250) is left at the predetermined location without the object in the vehicle based on a state of the vehicle (col. 17, lines 34-45); 
determining, in response to determining that the vehicle is left at the predetermined location, a moving destination among a plurality of standby places, based on (i) a current location of the vehicle, (ii) locations of the plurality of standby places, and (iii) vehicle-demand prediction information indicating vehicle- demand prediction distribution (col. 5, lines 14-25); and 
instructing the vehicle to move to the determined moving destination (col. 5, lines 41-45).  

determining whether or not a self-driving vehicle that transfers an object to a predetermined location (Fig. 12A, #1250) is left at the predetermined location without the object in the vehicle based on a state of the vehicle (col. 17, lines 34-45); and 
determining, in response to determining that the vehicle is left at the predetermined location, a moving destination among a plurality of standby places, based on (i) a current location of the vehicle, (ii) locations of the plurality of standby places, and (iii) vehicle-demand prediction information indicating vehicle- demand prediction distribution (col. 5, lines 14-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663